Citation Nr: 0419427	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran submitted a timely notice of 
disagreement with the rating decision of September 6, 2001.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative joint 
disease of the left femur and knees, claimed as joints and 
muscle aches due to undiagnosed illness.

5.  Entitlement to service connection for bronchitis by 
history claimed as shortness of breath due to undiagnosed 
illness.

6.  Entitlement to service connection for fatigue and dizzy 
spells due to undiagnosed illness.

7.  Entitlement to service connection for headaches due to 
undiagnosed illness.

8.  Entitlement to service connection for hair loss due to 
undiagnosed illness.

9.  Entitlement to service connection for urticaria claimed 
as skin condition due to undiagnosed illness.

10.  Entitlement to service connection for depression, loss 
of memory, and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. S-R.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION


The veteran had active service from June 1953 to April 1955, 
and from November 1990 to July 1991.

This appeal is from a September 2003 decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  The New York RO found that the veteran 
did not file a timely notice of disagreement with a September 
2001 rating decision of the San Juan RO.  The September 2001 
rating decision adjudicated a claim for service connection 
for nine claimed disabilities.

Issues 2 through 10, above, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not receive the September 18, 2001, 
notice of the September 2001 rating decision of the San Juan 
RO.

2.  The veteran received notice of the September 2001 rating 
decision after September 26, 2002.

3.  On November 25, 2002, VA received a notice of 
disagreement with the September 2001 rating decision.  


CONCLUSION OF LAW

The veteran filed a timely notice of disagreement with the 
September 6, 2001, rating decision of the San Juan RO.  
38 U.S.C.A. § 7105 (b), (c) (West 2001); 38 C.F.R. 
§ 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The San Juan RO decided the veteran's claim for service-
connected disability compensation for nine conditions on 
September 6, 2001.  On September 18, 2001, San Juan RO mailed 
notice of the decision to the veteran's address of record in 
Puerto Rico.

The veteran testified under oath in March 2004 that he had 
moved to New York in December 2000.  The other witness 
corroborated the testimony.

The veteran wrote to the New York RO in March 2002 asking 
that his records be transferred to the New York RO and 
stating he desired the New York RO to resolve his disability 
claims.  The statement is consistent with his testimony that 
he did not know of the September 2001 rating decision.  In 
September 2002, he wrote to his U.S. Senator requesting help 
in finding out the status of his claims and in obtaining a 
decision, further evidence that he did not know of the 
September 2001 rating decision.  The veteran's VA claims file 
shows a pattern of migration between Puerto Rico and New York 
over more than 40 years.

In light of the whole body of evidence, the veteran's and the 
other witness's testimony is credible and probative that the 
veteran did not receive notice of the September 2001 rating 
decision.  When a claimant does not receive notice of a 
rating decision, the time to file a notice of disagreement 
does not begin to run until notice is made.  Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).

The evidence indicates that the veteran did not have notice 
of the September 2001 rating decision when he wrote to his 
senator on September 19, 2002.  Therefore, he received notice 
in fact after that date.  The New York RO received a notice 
of disagreement from his representative on November 25, 2002.  
That NOD was timely and adequate to initiate an appeal from 
the September 2001 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302(a) (2002).


ORDER

Whereas the veteran filed a timely NOD with the September 
2001 rating decision of the San Juan, Regional Office, to 
that extent, the appeal is granted, and the appeal from the 
September 2001 rating decision is reinstated.




REMAND

Because the RO decided the veteran did not file a timely NOD 
with the September 2001 rating decision, VA has issued a 
statement of the case (SOC) limited to the issue of 
timeliness of the NOD.  Whereas this appellate decision finds 
that the veteran did file a timely NOD, and the NOD 
encompasses all issues decided in the rating decision, VA 
must issue an SOC on the appealed issues.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2001, VA issued the veteran notice of information 
and evidence necessary to substantiate his claim.  Consistent 
with the finding of this decision that the veteran had moved 
to New York before that date, the RO should again provide the 
veteran VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the veteran (1) of 
the information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of 
the information and evidence that the 
veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to 
the claim.  

The notice pertains to all substantive 
issues in this case, identified under 
ISSUES, above, as numbers 2-10.  Notice 
of the information and evidence necessary 
to substantiate his claims and of who 
shall produce the information and 
evidence must include notice regarding 
the legal presumptions pertinent to 
undiagnosed illness claims.  Adequate 
notice will also request any information 
or evidence currently in the veteran's 
possession.

2.  Review the matters listed as issues 
2-10 under the heading ISSUES, above, as 
required by the regulation governing 
action upon receipt of an NOD, and if the 
matter is not favorably resolved, provide 
the appellant and his representative an 
SOC with the required information about 
time and manner of perfecting an appeal.  
38 C.F.R. § 19.26 (2003).  Thereafter, 
the issues are to be returned to the 
Board if, and only if, the appellant 
perfects his appeal by filing a timely 
and adequate substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



